Case: 1:10-cv-08188 Document #: 368 Filed: 10/02/20 Page 1 of 1 PageID #:3869

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Crista E Noel
                               Plaintiff,
v.                                                    Case No.: 1:10−cv−08188
                                                      Honorable Sara L. Ellis
Bruno Coltri, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 2, 2020:


        MINUTE entry before the Honorable Sara L. Ellis: The Court denies Plaintiff's
motion to correct or modify the record pursuant to FRAP 10(c) [364]. Plaintiff has not
filed an appeal nor has she identified what the Court should correct in the record. Mailed
notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
